DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-18 are pending in this application.  

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 10-18) in the reply filed on 5/13/22 is acknowledged.  Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 10-18 are examined in this Office action. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation “The magnetic tunnel junction device according to claim 10, further comprising: a cap layer formed on the free layer, the cap layer comprising MgO; and an electrode formed on the cap layer.”.  It is unclear what is meant by: a/the cap layer. Claim 17 depends on claim 10.  Claim 10 recites “a cap layer”. It is unclear if the recitation in claim 17 of “a cap layer” is the same cap layer as in claim 10 or if it is an additional cap layer.  It is unclear if the recitation in claim 17 of “the cap layer” refers to the cap layer of claim 17 or the cap layer of claim 10. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 10-13, 15-16 and 18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Oshawa et al. (US Patent Application Publication No 2016/0276574) hereinafter referred to as Oshawa. 
Per Claim 10 Oshawa discloses a magnetic tunnel junction (MTJ) device, comprising
an MTJ pillar including (25A) (see figures 3, 14 and 19)
a reference layer (22), 
a tunnel barrier layer (23) formed on the reference layer, 
a free layer (24) formed on the tunnel barrier layer, and 
a cap layer (26) formed on the free layer; 
and an isolation layer (27—inner portion between 25A and 28, see figure 19) formed on sidewalls of at least the tunnel barrier layer, the isolation layer comprising a same material as that of the tunnel barrier layer, 
wherein a combined width of the isolation layer and the tunnel barrier layer is equal to or greater than a width of at least one of the reference layer and the free layer (as shown in figures 3 and 14). 
Per Claim 11 Oshawa discloses the device of claim 10 including where (see figs. 3 and 14) a width of the tunnel barrier layer (23) is less than at least one of the reference layer and the free layer (24).
Per Claim 12 Oshawa discloses the device of claim 10 including where (see figures 3, 14 and 19) the isolation layer is conformally formed to cover entire sidewall surfaces of the MTJ pillar. (as shown in figures 3 and 14).
Per Claim 13 Oshawa discloses the device of claim 10 including where (figures 3, 14 and 19) the material of the tunnel barrier layer is MgO, and the material of the isolation layer is MgO. (see [0039] and [0073])
Per Claim 15 Oshawa discloses the device of claim 10 including (figures 3, 14 and 19) a dielectric encapsulation layer (29) formed on the isolation layer.
Per Claim 16 Oshawa discloses the device of claim 15 including (see figures 3, 14 and 19) an interlayer dielectric layer (27--the portion between the pillars, see figure 19) formed on the dielectric encapsulation layer and between adjacent MTJ pillars
Per Claim 18 Oshawa discloses the device of claim 10 including where (figures 3, 14 and 19) a thickness of the isolation layer ranges from about 2 nm to about 8 nm. [0100]

Claims 10-12 and 14-16 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US Patent Application Publication No 2020/0006425) hereinafter referred to as Lin. 
Per Claim 10 Lin discloses a magnetic tunnel junction (MTJ) device, comprising
an MTJ pillar including (102) (see figures 3)
a reference layer (113), 
a tunnel barrier layer (114) formed on the reference layer, 
a free layer (115) formed on the tunnel barrier layer, and 
a cap layer (116) formed on the free layer; 
and an isolation layer (316) formed on sidewalls of at least the tunnel barrier layer, the isolation layer comprising a same material as that of the tunnel barrier layer, (see fig 3)
wherein a combined width of the isolation layer and the tunnel barrier layer is equal to or greater than a width of at least one of the reference layer and the free layer (as shown in figure 3). 
Per Claim 11 Lin discloses the device of claim 10 including where (see fig. 3) a width of the tunnel barrier layer (114) is less than at least one of the reference layer (113) and the free layer.
Per Claim 12 Lin discloses the device of claim 10 including where (see figures 3) the isolation layer is conformally formed to cover entire sidewall surfaces of the MTJ pillar. (as shown in figures 3). 
Per Claim 14 Lin discloses the device of claim 15 including (see figure 3) where a crystal orientation of the isolation layer is different from a crystal orientation of the tunnel barrier layer. ([0022] teaches that the tunnel barrier is crystalline; [0037] teaches that the sidewall insulator is SiN, which is amorphous).
Per Claim 15 Lin discloses the device of claim 10 including (figure 3) a dielectric encapsulation layer (318) formed on the isolation layer.
Per Claim 16 Lin discloses the device of claim 15 including (figure 3) an interlayer dielectric layer (430) formed on the dielectric encapsulation layer and between adjacent MTJ pillars

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894